Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2007034774 A1 (Kurokawa), US 5342583 A (Son) and US 3626941 A (Webb) are the closest prior art of record.
	Kurokawa describes a waste disposal unit which is worn as underpants and utilizes a belt. Kurokawa fails to teach, alone or in combination, the hinged lid as well as the belt holes and strap fixation holes which are used to adjust the height of the pump assembly as these features would significantly alter the both the form and function of the device.
	Son presents a waste disposal unit worn as underpants which attaches like a diaper and lacks the belt-style support. Son fails to teach, alone or in combination, the hinged lid as well as the belt holes and strap fixation holes which are used to adjust the height of the pump assembly as these features would significantly alter the both the form and function of the device.
	Webb teaches a waste disposal unit worn as underpants which utilizes a belt-style attachment. The device is intended for use on bedridden patients and as such, the pumping apparatus is separate and a person having ordinary skill in the art would lack motivation to modify the device of Webb to incorporate the hinged lid as well as the belt holes and strap fixation holes which are used to adjust the height of the pump assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                               

/Benjamin J Klein/Primary Examiner, Art Unit 3781